Opinion filed July 11, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________
                              No. 11-13-00003-CV
                                  __________

            HANLON GAS PROCESSING, LTD., Appellant

                                        V.

         EASTLAND COUNTY WATER SUPPLY DISTRICT
            AND THE CITY OF EASTLAND, Appellees


                      On Appeal from the 91st District Court

                              Eastland County, Texas

                        Trial Court Cause No. CV-12-42842


                      MEMORANDUM OPINION
       Appellant, Hanlon Gas Processing, Ltd., and Appellees, Eastland County
Water Supply District and the City of Eastland, have filed a joint motion to dismiss
this appeal pursuant to TEX. R. APP. P. 42.1(a)(2). In the motion, the parties state
that they “have now reached a settlement, and finally resolved this matter.” They
request this court to dismiss the appeal and order that each party bear its own costs.
Therefore, in accordance with the parties’ request, we dismiss this appeal.
        The joint motion to dismiss is granted, and the appeal is dismissed. Each
party is ordered to bear its own costs.

                                                                 PER CURIAM

July 11, 2013
Panel consists of: McCall, J.,
Willson, J., and Hill.1

Wright, C.J., not participating.




        1
         John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting
by assignment.

                                                    2